DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 103:
Claims 1, 19, and 20:
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues that the cited “passages of Schwartz are directed to stabilizing ‘operation of the system’ for a nuclear power plant, specifically ‘keeping fixed the level of electrical production and not acting on the valves of the circuit,’” and that the combination of references does not teach “determining ... whether the first measured value has stabilized to a predefined load condition" where the first operational parameter includes ‘a temperature associated with the transformer.’” In response, it is noted that purposefully keeping operational conditions stable as per [0065] of Schwartz inherently involves a determination of whether a value has stabilized to a predetermined condition (i.e., the point of the process is to obtain a value stabilized in such a manner—the process ends when the value is as desired); that at least [0067] of Schwartz discusses a determination of whether measurements are within a desired standard deviation.  It is further noted that the features upon which applicant relies (i.e., a specific type of determination, or the manner of determining that stabilization has occured) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to “the first operational parameter comprising a temperature associated with the transformer,” it is noted that each of the references discusses temperature as a 
As such, the rejections of claims 1, 19, and 20 are maintained.

Regarding claim 8:
Applicant's arguments have been fully considered but they are not persuasive. 
	Applicant argues that "determining whether the first measured value has stabilized to the predefined load condition is further based on determining whether a rate of change of the operational parameter is below a predefined threshold" is not taught by the references. In response, it is noted that [0065] of Schwartz recites keeping the operational parameters stable such that electrical production is fixed and it is possible to have “sufficiently stable” measurements. At least [0067] of Schwartz recites that temporal series of measurements outside of desired values are dismissed. The cited portions are interpreted as a form of keeping a rate of change of the measurements stable, since [0065] concerns keeping the rate of change minimal while [0067] concerns dismissing measurements with an uncharacteristic rate of change. 
	As such, the rejection has been maintained.

Regarding claim 11:
Applicant's arguments have been fully considered but they are not persuasive. 
Where Applicant argues that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Where Applicant further argues that “there is no disclosure in Tostrund, alone or in combination with the three other cited references, of determining whether the first measured value comprising the oil temperature has stabilized to a predefined load 
	Accordingly, the rejection has been maintained.


Regarding claim 13:
Applicant's arguments have been fully considered but they are not persuasive. 
	Applicant argues that “but here again, there is no disclosure in Tostrund, alone or in combination with the three other cited references, of determining whether the first measured value comprising the oil temperature has stabilized to a predefined load condition, as required claim 9 as amended.” Since Applicant’s arguments appear to be the same as for claim 11 above, this rejection has been maintained for the same reasons as above.

Regarding claim 21:
Applicant's arguments have been fully considered but they are not persuasive. 
	Applicant argues that "determining whether the first measured value has stabilized to the predefined load condition is further based on determining whether a variance of the operational parameter is within a predefined range" is not taught by the applied references. It is first noted that the specification does not appear to specify “variance.” Rather, at least [0030] and [0060] of 
	Accordingly, the rejection has been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 12, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2016/0366170 A1) in view of Nogin (US 2010/0186549 A1) and Schwartz (US 2019/0318837 A1).

Regarding claim 1, Bell discloses: A method for securing a transformer, the method comprising: 
determining, by a controller of the transformer, a first measured value of a first operational parameter of the transformer based upon one or more signals received from one or more sensors of the transformer, the first operational parameter comprising a temperature associated with the transformer; 
Refer to at least FIG. 1 of Bell with respect to an industrial control system including a transformer and monitoring devices; to at least FIG. 3 of Bell with respect to an anomaly detection system.
Refer to at least [0048], [0050]-[0051], [0058], [0092], [0096]-[0097], and [0116] of Bell with respect to establishing reference metrics and current metrics from observations or signals.
Refer to at least [0007], [0017], [0068], and [0116] of Bell with respect to temperature as a metric. 
determining, by the controller, a second measured value of a second operational parameter of the transformer based upon one or more signals received from the one or more sensors of the transformer; 
Refer to at least [0048], [0050]-[0051], [0058], [0092], [0096]-[0097], and [0116] of Bell with respect to establishing reference metrics and current metrics from observations or signals.
Refer also to at least [0125]-[0127] of Bell with respect to establishing current metrics from observations or signals.
calculating, by the controller, a first expected value of the first operational parameter based on the second measured value of the second operational parameter and a model of the transformer that relates the first and second operational parameters; 
Refer to at least [0051]-[0052], [0096]-[0097], and [0099]-[0106] of Bell with respect to determining the expected behavior and/or baseline metric values for interrelated metrics.
comparing, by the controller, the first measured value of the first operational parameter to the first expected value of the first operational parameter; and 
identifying, by the controller, that the transformer is subject to a cyberattack when: a difference between the first measured value and the first expected value exceeds a first threshold.
Refer to at least the abstract, [0010], [0053], [0111]-[0116], [0131], and [0138] of Bell with respect to comparing reference and current metrics and identifying anomalies based on a difference, including a threshold difference. 
Bell does not specify: determining, by the controller, whether the first measured value has stabilized to a predefined load condition; in response to a determination that that first measured value has stabilized to the predefined load condition, wherein the calculating is [based on]; determining, by the controller, a residual value indicative of an effect of noise on a measurement of at least one of the first and second operational parameters of the transformer; determining, by the controller, whether the residual value is within a predefined upper bound and a predefined lower bound; and the residual value is not within the predefined upper bound and the predefined lower bound. However, Bell in view of Nogin and Schwartz discloses: determining, by the controller, a residual value indicative of an effect of noise on a measurement of at least one of the first and second operational parameters of the transformer; determining, by the controller, whether the residual value is within a predefined upper bound and a predefined lower bound; and the residual value is not within the predefined upper bound and the predefined lower bound.
Refer to at least the abstract, [0001], and [0036] of Nogin with respect to identifying noise portions for classification; a noise fingerprint and comparison to a threshold; detection of a fake signal and/or an attack based on the classification and comparison. 
determining, by the controller, whether the first measured value has stabilized to a predefined load condition; in response to a determination that that first measured value has stabilized to the predefined load condition, wherein the calculating is [based on];
Refer to at least [0065]-[0067] of Schwartz with respect to making sure an operation of a system under measurement is stabilized before recording measurements for comparison against a vector of expected measurements. 
The teachings of Bell, Nogin, and Schwartz each relate to protecting industrial control systems from fault conditions and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Bell to include noise fingerprinting and comparison for at least the purpose of detecting forgery (e.g., the background section of Nogin) and/or improving an ICS attack detection model (i.e., increasing accuracy; positive rates of detection); to further include stabilization for at least the reasons specified in [0065]-[0067] of Schwartz.

Regarding claim 2, Bell-Nogin-Schwartz discloses: The method of claim 1, further comprising performing a responsive action in response to identifying that the transformer is subject to a cyber attack when the difference between the first measured value and the first expected value exceeds the first threshold.
Refer to at least [0138] of Bell with respect to thresholds as part of identifying anomalies.
Refer to at least the abstract of Bell with respect to alerting functionality.

Regarding claim 3, Bell-Nogin-Schwartz discloses: The method of claim 2, wherein performing the responsive action comprises generating a notification to a user interface that there is an error between the first measured value and the first expected value and that the residual value is not within the predefined upper bound and the predefined lower bound.
Refer to at least the abstract, [0054], and [0120] of Bell with respect to alerting functionality.

Regarding claim 4, Bell-Nogin-Schwartz discloses: The method of claim 2, wherein performing the responsive action comprises executing a corrective action to mitigate effects that the difference between the first measured value and the first expected value has on performance of the transformer.
Refer to at least [0063] and [0136] of Bell with respect to remedial actions responsive to alerts.

Regarding claim 6, it is rejected for substantially the same reasons as claim 5 above.

Regarding claim 7, Bell-Nogin-Schwartz discloses: The method of claim 1, wherein comparing the first measured value to the first expected value comprises comparing the first measured value to the first expected value over a time interval.
Refer to at least [0015], [0048], and [0099] of Bell with respect to time as a function of the metrics.

Regarding claim 8, it is rejected for substantially the same reasons as claim 1 above (i.e, the citations to Schwartz; the obviousness rationale).

Regarding claim 12, it is rejected for substantially the same reasons as claims 5-6 above (e.g., [0007] and [0100] of Bell).

The method of claim 1, wherein calculating the first expected value comprises calculating an expected power balance from an input bus and an output bus.
Refer to at least 102 in FIG. 1 of Bell with respect to the transmission bus.
Refer to at least [0055] of Bell with respect to monitoring devices associated therewith.

Regarding independent claim 19, it is substantially similar to independent claim 1 above, and is therefore likewise rejected for substantially the same reasons.

Regarding independent claim 20, it is substantially similar to independent claim 1 above, and is therefore likewise rejected for substantially the same reasons.

Regarding claim 21, it is rejected for substantially the same reasons as claim 8 above.

Regarding claim 22, it is substantially similar to claim 11 above, and is therefore likewise rejected.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell-Nogin-Schwartz as applied to claims 1-4, 6-8, 12, 17, and 19-22 above, and further in view of Anderson (US 2016/0358106 A1).

Regarding claim 10, Bell-Nogin-Schwartz does not fully disclose: wherein determining the first measured value further comprises determining a first phase angle; and wherein the second measured value comprises a second phase angle. However, Bell-Nogin-Schwartz in view of Anderson discloses: wherein determining the first measured value further comprises determining a first phase angle; and wherein the second measured value comprises a second phase angle.
Refer to at least [0134] of Anderson with respect to sensors for monitoring phase angles.
The teachings of Bell-Nogin-Schwartz and Anderson both relate to protecting industrial systems based on measurement and analysis and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Bell-Nogin-Schwartz to include phase angle sensors and metrics for such because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e., additional metrics / model data, per at least the cited portion of Anderson).

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell-Nogin-Schwartz as applied to claims 1-4, 6-8, 12, 17, and 19-22 above, and further in view of Tostrud (US 9,419,430 B1).

Regarding claim 11, Bell-Nogin-Schwartz does not fully disclose: wherein the first measured value comprises receiving at least one of an oil temperature from a top of a tank or an oil temperature from a bottom of the tank from the one or more sensors, and the second measured value comprises receiving a load current from the one or more sensors. However, Bell-Nogin-Schwartz in view of Tostrud discloses: wherein the first measured value comprises receiving at least one of an oil temperature from a top of a tank or an oil temperature from a bottom of the tank from the one or more sensors, and the second measured value comprises receiving a load current from the one or more sensors.
Refer to at least Col. 1, Ll. 41-Col. 2, Ll. 2, Col. 2, Ll. 14-26, and FIG. 2-3 of Tostrud with respect to monitoring and analyzing tank oil temperatures. 
Refer to at least [0095] of Bell with respect to current as a parameter for metrics. 
The teachings of Bell-Nogin-Schwartz and Tostrud both relate to metrics and analysis for industrial systems such as transformers and are considered to be within the same field of endeavor and combinable as such.
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Bell-Nogin-Schwartz to include monitoring and analyzing tank oil temperatures because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e., additional metrics / model data).

Regarding claim 13, it is rejected for substantially the same reasons as claim 11 above.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell-Nogin-Schwartz as applied to claims 1-4, 6-8, 12, 17, and 19-22 above, and further in view of Premerlani (US 2018/0024900 A1).

Regarding claim 14, Bell-Nogin-Schwartz does not fully disclose: further comprising adjusting the first expected value for harmonic loss contribution in response to a determination that the harmonic distortion is greater than a predetermined threshold. However, Bell in view of Premerlani discloses: further comprising adjusting the first expected value for harmonic loss contribution in response to a determination that the harmonic distortion is greater than a predetermined threshold.
Refer to at least [0049]-[0059] of Premerlani with respect to harmonic distortion detection and analysis for measurements.

Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Bell to include harmonic distortion detection and analysis for metrics for at least the purpose of increasing accuracy; reducing false positives and negatives.

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell-Nogin-Schwartz as applied to claims 1-4, 6-8, 12, 17, and 19-22 above, and further in view of “COMPUTATION OF TRANSFORMER LOSSES UNDER THE EFFECTS OF NONSINUSOIDAL CURRENTS,” hereinafter “Gupta.” 

Regarding claim 15, Bell-Nogin-Schwartz does not fully disclose: wherein calculating the first expected value further comprises calculating real time load losses based on at least one of load losses, eddy current losses, or stray losses, wherein the load losses are a function of temperature dependent winding resistance, and wherein the eddy current losses and stray losses are a function of a harmonic loss coefficient. However, Bell-Nogin-Schwartz in view of Gupta discloses: wherein calculating the first expected value comprises calculating real time load losses based on at least one of load losses, eddy current losses, or stray losses, wherein the load losses are a function of temperature dependent winding resistance, and wherein the eddy current losses and stray losses are a function of a harmonic loss coefficient.
Refer to at least the abstract and the introduction of Gupta with respect to calculating load losses; harmonics.

Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Bell to include load losses and harmonic loss for metrics because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e., additional metrics / model data).

Regarding claim 16, it is rejected for substantially the same reasons as claim 15 above.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell-Nogin-Schwartz as applied to claims 1-4, 6-8, 12, 17, and 19-22 above, and further in view of Tostrud (US 9,419,430 B1) and “COMPUTATION OF TRANSFORMER LOSSES UNDER THE EFFECTS OF NONSINUSOIDAL CURRENTS,” hereinafter “Gupta.”

Regarding claim 18, Bell-Nogin-Schwartz discloses: The method of claim 1, further comprising: comparing, by the controller, an expected [first value] and an expected [second value]; determining, by the controller, whether the difference between the expected [first value] and the expected  [second value]exceeds a predetermined threshold; and performing a responsive action in response to a determination that the difference between the expected [first and second values] exceed the predetermined threshold.
Refer to at least the abstract, [0010], [0053], [0111]-[0116], [0131], and [0138] of Bell with respect to comparing reference and current metrics and identifying anomalies based on a difference, including a threshold difference. 
Refer to at least the abstract of Schwartz with respect to comparing metrics. 
calculating, by the controller, an expected oil characteristic temperature from at least one of an ambient temperature, an oil temperature from a top of a tank, or an oil temperature from a bottom of the tank; calculating, by the controller, an expected hot spot characteristic temperature from the at least one of the ambient temperature, the oil temperature from the top of the tank, or the oil temperature from the bottom of the tank; calculating, by the controller, expected power total loss conditions at the expected hot spot characteristic temperature; comparing, by the controller, an expected power balance and an expected power total loss; power balance as claimed; power total loss as claimed. However, Bell-Nogin-Schwartz in view of Tostrud and Gupta discloses: calculating, by the controller, an expected oil characteristic temperature from at least one of an ambient temperature, an oil temperature from a top of a tank, or an oil temperature from a bottom of the tank; calculating, by the controller, an expected hot spot characteristic temperature from the at least one of the ambient temperature, the oil temperature from the top of the tank, or the oil temperature from the bottom of the tank;
Refer to at least Col. 1, Ll. 41-Col. 2, Ll. 2, Col. 2, Ll. 14-26, and FIG. 2-3 of Tostrud with respect to monitoring and analyzing tank oil temperatures. 
Refer to at least [0095] of Bell with respect to current as a parameter for metrics. 
calculating, by the controller, expected power total loss conditions at the expected hot spot characteristic temperature; comparing, by the controller, an expected power balance and an expected power total loss; power balance as claimed; power total loss as claimed.
Refer to at least the abstract and the introduction of Gupta with respect to calculating load losses.
The teachings of Bell-Nogin-Schwartz and Tostrud both relate to metrics and analysis for industrial systems such as transformers and are considered to be within the same field of 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Bell-Nogin-Schwartz to include monitoring and analyzing tank oil temperatures because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e., additional metrics / model data); to include load losses and harmonic loss for metrics because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention (i.e., additional metrics / model data).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432